Title: To John Adams from Isaac Smith Jr., 19 November 1783
From: Smith, Isaac Jr.
To: Adams, John


          Dear sir,
            Sidmouth Nov. 19. 1783
          The papers having announced yr. public appearance in this kingdom, I take the liberty of Congratulating you on yr. arrival in England, & on the success of yr. negociations in behalf of the United states of America.
          After much anxiety & toil, to see yr. wishes realized, to find the uncertainties of war ended, & the great object of it fully established & secured, must give you an high degree of satisfaction. America, I hope, will know how to make a proper improvement of the advantages which her independence is Capable of affording her, & that no Circumstances will arise, which may lead You hereafter to regret the part you have taken in the accomplishment of this important event.
          It is an event indeed, which in my own imagination I Confess, I had postponed to a more distant period. Of the probability of success on our part in the late Contest, in the beginning of it at least, I had no idea whatever. For the issue of it however I shall not be sorry, so long as it Conduces to the happiness of America, the Country which I wish still to call my own. In this Country, Tho’ I have lived a considerable time, I Consider myself, as a stranger, & should I be doomed to continue in exile here, it would make me extremely unhappy.—
          Of public matters at Boston I have heard nothing of late. My brother was with me about two months ago. I had yesterday a letter from him, dated at Brussels, 8th instt, on his way to Paris, where I believe he expects to have the pleasure of seeing you.— I condole with You on the death of my Uncle Smith, of which I am just informed, & who Closed I find the scene of life with much serenity & peace. I flatterd myself with the thought of seeing him again in this word, tho’ advanced in years, but his lot is happier in being removed from it!—
          I am sorry that my distance from town prevents me from paying my personal respects to you at present. Should you remain here thro’ the winter, perhaps I may have the opportunity of doing it. But whether I have the honour in England, or not, you will allow me to subscribe myself, with the greatest respect, dear sir, / yr. most obedt / hble servt
          I Smith jr:
        